Citation Nr: 0302145	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-14 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to July 1969.  


This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for a skin disability as 
a result of exposure to herbicides.  

In April 2001, the Board remanded the case to obtain 
additional medical records.  This matter is now before the 
Board for appellate review.  


FINDING OF FACT

The veteran does not have a current skin disability.  


CONCLUSION OF LAW

The veteran does not have a skin disability which was 
incurred in or aggravated by active service or proximately 
due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1116, 1153, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309). (2002)


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because, in 
compliance with The Veterans Claims Assistance Act of 2000,  
the VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim.  The Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A (West Supp. 2002).  The VA shall notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, and which evidence 
the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West. Supp. 2002).  

The RO obtained the available service department records, 
service medical records, and medical records from the 
identified health care providers.  As mandated by the April 
2001 Board remand, the RO obtained the veteran's January 1998 
VA skin surgery and pathology reports.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran's June 2000 statement withdrew his previous 
request for a personal hearing.  The RO's December 1999, May 
2000, October 2000, August 2001, May 2002, July 2002, August 
2002, and December 2002 letters to the veteran, the November 
1999 and July 2002 rating decisions, the May 2000 and August 
2002 statements of the case, and the April 2001 Board remand 
informed the veteran of the applicable laws and regulations, 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  The RO's 
May 2002 letter specifically informed the veteran of 
applicable provisions of The Veterans Claims Assistance Act 
of 2000.  In these documents, VA informed the veteran that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and VA 
has obtained such evidence or confirmed its unavailability.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for a skin disability,
to include as secondary to exposure to Agent Orange

Generally, to establish service connection for a skin 
disability, the evidence must demonstrate that a skin 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of a current skin disability, manifestation 
of a skin disability during service, and a medical opinion 
relating the current skin disability to the in-service 
manifestation of the skin disability.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  To establish presumptive 
service connection for a disease associated with exposure to 
herbicides, the veteran must show that he served on active 
duty in Vietnam during the requisite period and that he has a 
current skin disease, which the VA has associated with 
exposure to herbicides and which has manifested to a 
compensable degree within the requisite time period.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e)). 
(2002) 

Certainly, the veteran is presumed to have been exposed to 
herbicide agents in Vietnam during the period from January 9, 
1962 to May 7, 1975 because Forms DD 214 and 215 reveal that 
he served on active duty in Vietnam from July 1968 to July 
1969.  A veteran who served on active duty in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending May 7, 1975 shall be presumed to have been exposed to 
herbicide agents during that service unless there is 
affirmative evidence to establish otherwise.  Since there is 
no affirmative evidence to show otherwise, the veteran is 
presumed to have been exposed to herbicide agents in Vietnam.  

Service connection is not in order simply because there is no 
current skin disability.  A valid claim requires proof of a 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The most recent evidence of skin disability 
disappeared in January 1998, when a VA pathology report 
confirms the surgical removal of a hamartoma/epidermal nevus 
from the veteran's back.  Since then, VA medical records 
through February 2002 reveal treatment for other medical 
problems but show no residuals from the January 1998 surgical 
removal and no diagnosis or treatment of any skin 
disabilities.  Although the veteran may believe that he has a 
current skin disability, he is a lay person who is not 
competent to diagnose a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no 
current skin disability upon which to base direct or 
presumptive service connection.  

A preponderance of the evidence is against the claim, and 
service connection for a skin disability cannot be granted.  
In such circumstances, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for a skin disability, to 
include as secondary to exposure to Agent Orange, is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

